DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (US 2015/0081236) in view of Wayar (US 2009/0315565), Bloy (US 4,695,825), and Restrepo (US 2012/0098672).

Regaining claim 1, Schweitzer discloses a method of determining a fault location in a power transmission conduit (see Abstract, Fig. 1, and paragraphs 0036 and 
(a)    sampling a signal propagating through the power transmission conduit to establish a first data set including a plurality of sampled signal characteristics (see Figs 2B and 3A and paragraphs 0028, 0040-0048, and 0065: current samples create a data set with a plurality of sampled signal characteristics determined from the waveform), wherein sampling the data includes applying a band pass filter to one of the signal or the first data set (see paragraphs 0012 and 0054 and 0065: band-pass filter applied to the measured signal, i.e. one acquired using a sampling frequency);
(b)    interpolating the first data set to establish a second data set (see paragraphs 0060, 0066, and 0069: discusses interpolation of the dataset); 
(c)    identifying a fault wave signal within the second data set (see paragraphs 0028, 0065, 0066, and 0069: identifying traveling/fault wave in the filtered/interpolated signal); and
(d)    utilizing, after the fault wave signal is identified, the propagation characteristics of the fault wave signal to determine the origin of the fault wave signal within the power transmission conduit (see Abstract and paragraphs 0040-0048: determining location of the fault utilizing propagation characteristics, i.e. wave propagation speed and front arrival times, of the wave fault measurements, time values corresponding to the identified traveling wave fault signal, and utilized in the disclosed equation after identification of the fault wave times have been identified).


(b) interpolating the first data set to establish a second data set including an increased number of signal characteristics whereby the second data set has a second sampling frequency more than five times higher than the original sampling frequency. 

Wayar discloses a method of increasing the accuracy in fault locating system that includes (a) sampling the signal propagating through the power transmission at an original sampling frequency (see paragraph 0044: sampling at a sampling frequency fs); and 
(b) interpolating the first data set to establish a second data set including an increased number of signal characteristics whereby the second data set has a second sampling frequency more than five times higher than the original sampling frequency (see paragraph 0070 and 0072: using interpolation to increase the data points when compared to the raw data acquired at the sampling frequency; see Figs 10a and 10b and paragraphs 0039-0040 and 0072: the interpolated data points in fig. 10b contain more than five times the amount of sampling points when compared to the sampled signal of fig. 10a). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Schweitzer with the teachings of Wayar, i.e. increasing the 

Schweitzer and Wayer do not expressly disclose wherein a lower frequency of the band pass filter is between 2kHz and 10kHz and upper frequency of the band pass filter is less than half of the original sampling frequency. 

	Bloy discloses wherein an upper frequency of a band pass filter is less than half of the original sampling frequency (see column 6 lines 24-41). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Schweitzer in view of Wayar with the teachings of Bloy, i.e. filtering signals above the Nyquist frequency/half the sampling frequency using a upper limit less than one-half the sampling frequency, for the advantage benefit of preventing aliasing. Once modified, using an upper limit of not more than half the original sampling frequency in the band pass filter of Schweitzer, the modification would meet the limitations of the claimed invention. 

Schweitzer, Wayar, and Bloy do not expressly disclose wherein a lower frequency of the band pass filter is between 2kHz and 10kHz.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Schweitzer in view of Wayar and Bloy with the teachings of Restrepo, i.e. using a band-pass filter with a lower limit of 10 kHz or near 10 kHz, for the advantageous benefit of removing unwanted low frequency signals from measured traveling wave signal while passing signals corresponding to the faults signals of interest.  
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a lower frequency limit of between 2 kHz and 10 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 2, Schweitzer, previously modified by Wayar, Bloy, and Restrepo, further discloses wherein of sampling, at an original sampling frequency previously discussed above, a signal propagating through the power transmission conduit includes filtering the first data set (see paragraphs 0012 and 0054 and 0065: band-pass filter applied to the measured signal, i.e. one acquired using a sampling frequency).

Regarding claim 9, Schweitzer does not expressly disclose wherein interpolating the first data set to establish a second data set including an increased number of signal characteristics is such that the second data set has a third frequency that is at least five times higher than the original sampling frequency.

Wayar discloses interpolating a first data set to establish a second data set including an increased number of signal characteristics is such that the second data set has a third frequency that is at least five times higher than the original sampling frequency (see paragraph 0070 and 0072: using interpolation to increase the data points when compared to the raw data acquired at the sampling frequency; see Figs 10a and 10b and paragraphs 0039-0040 and 0072: the interpolated data points in fig. 10b contain more than five times the amount of sampling points when compared to the sampled signal of fig. 10a). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Schweitzer in view of Bloy and Restrepo with the teachings of Wayar, i.e. increasing the resolution of the sampled data, for the advantageous benefit of more accurately identifying the arrival times and corresponding fault distances of the traveling fault waves. 




Regarding claim 10, Schweitzer, previously modified by Wayar, Bloy, and Restrepo, further discloses wherein of identifying a fault wave signal within the data set, i.e. previously discussed interpolated second data set, includes identifying when a signal characteristic within the second data set exceeds a fault threshold (see Fig. 4 and paragraphs 0010 and 0066-0067: using a threshold to identify fault event).

Regarding claim 11, Schweitzer, previously modified by Wayar, Bloy, and Restrepo, further discloses wherein identifying when a signal characteristic within the second data set exceeds a fault threshold includes establishing the time at which the fault threshold is exceeded (see Fig. 4 and paragraphs 0010 and 0066-0067: using a threshold to identify fault event, includes determine an arrival time of the traveling wave/fault event).

Regarding claim 12, carrying out (a), (b), and (c), i.e. steps (a) to (c), have been discussed above in regards to the invention of Schweitzer, previously modified by Wayar, Bloy, and Restrepo. 

Schweitzer further discloses wherein utilizing, after the fault wave signal is identified, the propagation characteristics of the fault wave signal to determine the origin of the fault wave within the power transmission conduit includes carrying out steps, i.e. previously discussed steps (a) to (c), at each of a local end of the transmission conduit and a remote end of the transmission conduit to thereby establish the respective time at which a corresponding fault threshold is exceeded at each of the said local and remote 
determining the distance of the fault from the local end according to:

    PNG
    media_image1.png
    48
    147
    media_image1.png
    Greyscale
 (see paragraphs 0040-0045: discloses the same equation with the recited variables) where,
m is the distance of the fault from the local end (see paragraphs 0040-0045);
L is the total length of the power transmission conduit (see paragraphs 0040-0045);
tL the time at which a fault threshold is exceeded at the local end (see paragraphs 0040-0045); 
tR is the time at which a fault threshold is exceeded at the remote end (see paragraphs 0040-0045); and 
v is the propagation velocity of the fault wave signal (see paragraphs 0040-0045).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (US 2015/0081236) in view of Wayar (US 2009/0315565), Bloy (US 4,695,825), Restrepo (US 2012/0098672), and Guzman-Casillas (US 2017/0356965).

Regarding claim 6, Schweitzer, Wayar, Bloy, and Restrepo do not expressly disclose wherein sampling at an original sampling frequency each of a respective phase signal propagating through a corresponding one of a plurality of phase conduits of a power transmission conduit configured to transfer power within a multi-phase power transmission network to establish a plurality of individual phase data sets including a plurality of sample phase signal characteristics, and thereafter converting the plurality of individual phase data sets into a single first data set indicative of the said individual phase data sets.

	Guzman-Casillas discloses a method of monitoring faults on a multi-phase power distribution system (see Abstract and Fig. 1) that includes sampling at an original sampling frequency each of a respective phase signal propagating through a corresponding one of a plurality of phase conduits of a power transmission conduit configured to transfer power within a multi-phase power transmission network to establish a plurality of individual phase data sets including a plurality of sample phase signal characteristics (see Abstract, Figs 1, 2A, and 2B, and paragraphs 0031-0032, 0067, and 0071-0072: sampling current values in a multi-phase power transmission network, creates a measured data set for each of the three individual phases), and thereafter converting the plurality of individual phase data sets into a single first data set 

Regarding claim 7, Schweitzer, Wayar, Bloy, and Restrepo do not expressly disclose wherein converting the plurality of individual phase data sets into a single first data set includes converting the phase data sets into a mode domain.

Guzman-Casillas discloses wherein converting the plurality of individual phase data sets into a single first data set includes converting the phase data sets into a mode domain (see Fig. 3A, 3B, and 3C and paragraphs 0045-0047 and 0051: the determined IOPA value data set, or IOPB or IOPC, is a mathematical conversion of the individual phase data into particular modes, the modes are not further defined by the claim).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Schweitzer in view of Wayar, Bloy, and Restrepo with the teachings of Guzman-Casillas, i.e. combining the data from the multi-phase power 

Regarding claim 8, Schweitzer, Wayar, Bloy, and Restrepo do not expressly disclose wherein the manner in which conversion into the mode domain occurs relates to the nature of a fault arising with respect to one or more of the phase conduits. 

Guzman-Casillas discloses wherein disclose wherein the manner in which conversion into the mode domain occurs relates to the nature of a fault arising with respect to one or more of the phase conduits (see Fig. 3A, 3B, 3C, 4A, and 4B and paragraphs 0045-0047, 0051, and 0056-0058: conversion into the mode domain, i.e. mathematical conversion of the data, is dependent on the nature of the fault type to be identified in the one or more of the phase conduits, as best understood by the examiner, this meets the limitations of the claimed invention).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Schweitzer in view of Wayar, Bloy, and Restrepo with the teachings of Guzman-Casillas, i.e. combining the data from the multi-phase power transmission network, for the advantageous benefit of identifying and reporting the type of fault when a fault occurs.

Response to Arguments
Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865